Name: Commission Decision No 1613/77/ECSC of 15 July 1977 amending Decision 73/287/ECSC concerning coking coal and coke for the iron and steel industry in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-07-20

 Avis juridique important|31977S1613Commission Decision No 1613/77/ECSC of 15 July 1977 amending Decision 73/287/ECSC concerning coking coal and coke for the iron and steel industry in the Community Official Journal L 180 , 20/07/1977 P. 0008 - 0009 Spanish special edition: Chapter 12 Volume 3 P. 0027 Portuguese special edition Chapter 12 Volume 3 P. 0027 ****( 1 ) OJ NO L 259 , 15 . 9 . 1973 , P . 36 . ( 2 ) OJ NO L 91 , 13 . 4 . 1977 , P . 7 . ( 3 ) OJ NO L 338 , 7 . 12 . 1976 , P . 19 . COMMISSION DECISION NO 1613/77/ECSC OF 15 JULY 1977 AMENDING DECISION 73/287/ECSC CONCERNING COKING COAL AND COKE FOR THE IRON AND STEEL INDUSTRY IN THE COMMUNITY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 95 THEREOF , HAVING REGARD TO THE OPINION OF THE CONSULTATIVE COMMITTEE , WITH THE ASSENT OF THE COUNCIL , WHEREAS COMMISSION DECISION 73/287/ECSC OF 25 JULY 1973 CONCERNING COKING COAL AND COKE FOR THE IRON AND STEEL INDUSTRY IN THE COMMUNITY ( 1 ), AS LAST AMENDED BY DECISION NO 751/77/ECSC ( 2 ), CEASES TO HAVE EFFECT AFTER 31 DECEMBER 1978 ; WHEREAS ARTICLES 1 AND 7 THEREOF PROVIDE FOR A REDUCTION IN 1978 IN THE RATES OF SALES AID AND IN THE AMOUNTS OF THE CONTRIBUTIONS TO COMMUNITY FINANCING FROM THE MEMBER STATES AND THE IRON AND STEEL INDUSTRY , THE SAID REDUCTION BEING PART OF A PHASED REDUCTION ; WHEREAS UNCERTAINTIES EXIST AS TO THE SITUATION WITH REGARD TO THE SUPPLY OF COKING COAL FROM THIRD COUNTRIES , IF THERE WERE AN EXCESSIVELY RAPID OR EXCESSIVELY HEAVY RUN-DOWN OF COMMUNITY PRODUCTION CAPACITY ; WHEREAS RESTRICTIONS STILL EXIST IN THE SPHERE OF COMMERCIAL POLICY ; WHEREAS THESE UNCERTAINTIES AND RESTRICTIONS WILL CONTINUE TO EXIST BEYOND 31 DECEMBER 1978 ; WHEREAS , IN ORDER TO ATTAIN THE OBJECTIVES IN QUESTION , DECISION 73/287/ECSC SHOULD BE EXTENDED IN ITS ENTIRETY UNTIL 31 DECEMBER 1981 ; WHEREAS , WITH REGARD TO THE SALES AID , THE APPLICATION OF THE REDUCED RATES , ORIGINALLY SET FOR 1978 , WOULD IMPAIR THE EFFECTIVENESS OF THE SYSTEM IN SUCH A WAY AS TO JEOPARDIZE THE ATTAINMENT OF THE OBJECTIVES IN QUESTION ; WHEREAS THE SAME REASONING IS VALID FOR 1979 ; WHEREAS THE PHASED REDUCTION FOR 1978 SHOULD BE CUT OUT AND THE SAME RATES SHOULD BE APPLIED IN 1979 AS IN 1978 ; WHEREAS THE MAINTENANCE OF THE FULL RATES OF SALES AID JUSTIFIES THE MAINTENANCE IN 1978 AND 1979 OF THE 1977 METHOD OF FINANCING THE SPECIAL FUND ; WHEREAS THE COUNCIL GAVE ITS ASSENT TO AN EXTENSION OF THE PRESENT ARRANGEMENTS UNTIL 1981 ; WHEREAS IT INTENDS BEFORE THE END OF 1979 TO RE-EXAMINE THE SYSTEM OF RATES OF AID APPLICABLE IN 1980 AND 1981 WITHOUT IN ANY WAY PREJUDGING THE PROBLEM OF PHASED REDUCTIONS FOR THESE TWO YEARS ; WHEREAS , WITH EFFECT FROM 1 JANUARY 1976 , THE AIDS AND CONTRIBUTIONS ARE TO BE EXPRESSED IN EUROPEAN UNITS OF ACCOUNT ( EUA ) IN ACCORDANCE WITH COMMISSION DECISION NO 2963/76/ECSC OF 1 DECEMBER 1976 AMENDING DECISION 73/287/ECSC ( 3 ); WHEREAS THE REPORTS PROVIDED FOR UNDER ARTICLES 10 AND 11 SHALL ALSO BE SENT TO THE EUROPEAN PARLIAMENT ; WHEREAS THE TREATY HAS NOT PROVIDED FOR THE NECESSARY POWERS TO SET UP THIS SYSTEM , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 73/287/ECSC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 ( B ) SHALL READ AS FOLLOWS : ' A SALES AID APPLYING TO DELIVERIES TO AREAS REMOTE FROM THE COALFIELD OR EFFECTED BY WAY OF INTRA-COMMUNITY TRADE . THE RATE OF ANY SUCH AID MAY NOT EXCEED THREE UNITS OF ACCOUNT ( I.E . 3.165 EUA WITH EFFECT FROM 1 JANUARY 1976 ) PER TONNE OF COKING COAL IN THE CASE OF DELIVERIES TO INSTALLATIONS WHICH CAN BE SUPPLIED DIRECT VIA MARITIME TRANSPORT AND 1.60 UNITS OF ACCOUNT ( I.E . 1.688 EUA WITH EFFECT FROM 1 JANUARY 1976 ) PER TONNE OF COAL IN ALL OTHER CASES . THESE RATES SHALL APPLY UNTIL 31 DECEMBER 1979 , WITHOUT PREJUDICE TO ARTICLE 10 . NO SCALE ADOPTED BY A GOVERNMENT SHALL INTRODUCE ANY ELEMENT OF DISCRIMINATION INTO THE AIDS RELATING TO THE DELIVERIES MADE BY THE COAL UNDERTAKINGS . ' 2 . ARTICLE 7 ( 2 ) SHALL READ AS FOLLOWS : ' THE SPECIAL FUND SHALL BE FINANCED AS FOLLOWS : ( A ) THE CONTRIBUTION OF THE EUROPEAN COAL AND STEEL COMMUNITY SHALL BE : - FOR 1973 , 0.266 UNITS OF ACCOUNT PER TONNE OF COAL , I.E ., NOT MORE THAN 4 MILLION UNITS OF ACCOUNT ; - FOR 1974 , 0.333 UNITS OF ACCOUNT PER TONNE OF COAL , I.E ., NOT MORE THAN 5 MILLION UNITS OF ACCOUNT ; - FOR 1975 , 0.400 UNITS OF ACCOUNT PER TONNE OF COAL , I.E ., NOT MORE THAN 6 MILLION UNITS OF ACCOUNT ; - FOR THE YEARS 1976 , 1977 , 1978 AND 1979 , 0.422 EUA PER TONNES OF COAL , I.E ., NOT MORE THAN 6.33 MILLION EUA PER ANNUM ; ( B ) THE MEMBER STATES SHALL PROVIDE THE FOLLOWING OVERALL CONTRIBUTIONS , ON THE SCALE SHOWN IN PARAGRAPH 3 BELOW : - FOR 1973 , 0.627 UNITS OF ACCOUNT PER TONNE OF COAL , I.E ., NOT MORE THAN 9.4 MILLION UNITS OF ACCOUNT ; - FOR 1974 , 0.560 UNITS OF ACCOUNT PER TONNE OF COAL , I.E ., NOT MORE THAN 8.4 MILLION UNITS OF ACCOUNT ; - FOR 1975 , 0.493 UNITS OF ACCOUNT PER TONNE OF COAL , I.E ., NOT MORE THAN 7.4 MILLION UNITS OF ACCOUNT ; - FOR THE YEARS 1976 , 1977 , 1978 AND 1979 , 0.520 EUA PER TONNE OF COAL , I.E ., NOT MORE THAN 7.807 MILLION EUA PER ANNUM . ( C ) THE OVERALL CONTRIBUTION OF THE IRON AND STEEL INDUSTRY NOT REFERRED TO IN THE SECOND INDENT OF ARTICLE 6 SHALL BE : - FOR THE YEARS 1973 , 1974 AND 1975 , 1.107 UNITS OF ACCOUNT PER TONNE OF COAL , I.E ., NOT MORE THAN 16.6 MILLION UNITS OF ACCOUNT PER ANNUM ; - FOR THE YEARS 1976 , 1977 , 1978 AND 1979 , 1.168 EUA PER TONNE OF COAL , I.E ., NOT MORE THAN 17.52 MILLION EUA PER ANNUM . THE OVERALL AMOUNT OF THE CONTRIBUTION SHALL BE APPORTIONED AMONG THE IRON AND STEEL UNDERTAKINGS ON THE BASIS OF THEIR CONSUMPTION OF BLAST-FURNACE COKE . THE CONTRIBUTION OF THE IRON AND STEEL INDUSTRIES REFERRED TO IN THE SECOND INDENT OF ARTICLE 6 IS CALCULATED ON THE BASIS OF THE RATE PER TONNE OF CONSUMPTION APPLICABLE TO THE OTHER UNDERTAKINGS . ' 3 . THE LAST SENTENCE OF ARTICLE 10 ( 2 ) SHALL READ AS FOLLOWS : ' IT SHALL REFER THE MATTER TO THE COUNCIL AND THE EUROPEAN PARLIAMENT FORTHWITH . ' 4 . THE OPENING PHRASE OF ARTICLE 11 SHALL READ AS FOLLOWS : ' THE COMMISSION SHALL PERIODICALLY REPORT TO THE COUNCIL AND THE EUROPEAN PARLIAMENT ON THE APPLICATION . . . ' . 5 . THE SECOND PARAGRAPH OF ARTICLE 13 SHALL READ AS FOLLOWS : ' THIS DECISION SHALL CEASE TO HAVE EFFECT ON 31 DECEMBER 1981 . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 15 JULY 1977 . FOR THE COMMISSION GUIDO BRUNNER MEMBER OF THE COMMISSION